In our opinion, the failure to comply with the statute is fatal; such failure renders the petition a nullity. Ughetta, Kleinfeld and Hill, JJ., concur; Beldock, P. J., and Christ, J., dissent and vote to affirm the order with the following memorandum: It was within the discretion of the signers of the nominating petition to name a committee on vacancies. In the event they elected to do so, then such committee was required to be named in the form prescribed by the statute (Election Law, § 138). The failure to make such election, however, and the consequent omission to name a committee on vacancies, did not serve to invalidate the nominating petition (cf. Matter of Brennan v. Power, 307 N. Y. 818).